Citation Nr: 1607427	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-43 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether a debt for overpayment of nonservice-connected pension benefits was properly calculated, to include the effective date of the reduction and discontinuation of pension benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction is currently with the RO in St. Louis, Missouri.

The December 2009 administrative decision implemented a previously proposed reduction of his monthly nonservice-connected pension payments, effective January 1, 2009, and to stop pension payments altogether retroactive to May 1, 2009.  See also September 2009 notice letter.  In addition, the decision informed the Veteran that, as a result of this adjustment, he had been paid too much and would be contacted shortly regarding the amount of the debt and how to repay it.  The Veteran appealed the decision in a February 2010 notice of disagreement.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in August 2011.  A transcript of that hearing is of record. 

In an April 2013 decision, the Board denied the Veteran's appeal based on a finding that the overpayment of pension benefits was not due to VA's administrative error and, therefore, the debt was valid.  The Veteran appealed the Board's denial of his appeal to the Court of Appeals for Veterans Claims (Court).  In July 2015, the Court issued an opinion on the present case.  Dent v. McDonald, 27 Vet. App. 362 (2015).  In it, the Court affirmed the portion of the Board's decision finding that the overpayment debt against the Veteran was properly created.  Nevertheless, the Court remanded for the Board to assign an appropriate effective date for the reduction and discontinuance of the Veteran's pension award in accordance of section 38 U.S.C.A. § 5112 and 38 C.F.R. § 3.500.  In addition, the Court remanded the issue of the proper debt amount to the Board, with instructions to further remand it to the RO for issuance of a statement of the case that includes the exact amount of the debt and an explanation as to how it was calculated.  

As stated in the April 2013 Board decision, the issue of entitlement to a waiver of recovery of overpayment of VA pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated above, the December 2009 administrative decision informed the Veteran about the retroactive reduction and discontinuation of his monthly nonservice-connected pension payments, and, therefore, the existence of an overpayment debt.  Subsequently, in January 2010, the Debt Management Center notified the Veteran that his debt was $11,538.  See January 2010 notice (in Virtual VA).  

The Veteran's February 2010 notice of disagreement contained expressions of disagreement, not only with the validity of the debt, but also the effective date of the overpayment (i.e., the effective date of the reduction and discontinuation of pension payments that resulted in the overpayment), and the amount of the debt.  Notwithstanding, the September 2010 statement of the case focused only on the issue of whether the overpayment debt had been properly created.  Therefore, VA has not yet provided a statement of the case with regard to the issues of the effective date of the reduction and discontinuation of pension payments, and the amount of the debt.  As such, the Board has no discretion, and a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case on the issues of the effective date of the reduction and discontinuation of pension payments, and the proper debt amount.  Do not certify these issues to the Board unless a timely substantive appeal is received.  With regard to the issue of the effective date, please note that the Court discussed the applicable regulations in its July 2015 opinion.  See Dent v. McDonald, 27 Vet. App. 362 (2015)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




